THE COURT.
The defendant was convicted in the Superior Court of Sacramento County of a felony, to wit: The crime of robbery of the first degree.
The transcript on appeal was filed in this court October 22, 1929. No brief has been filed in behalf of appellant. The cause was regularly placed on the calendar for oral argment on December 2, 1929. No appearance *272was made for appellant at the time the ease was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed.